DETAILED ACTION
	Claims 1-5, 7-10, and 12-17 are currently pending in the instant application.  Claims 1, 3, 4, and 17 are rejected.  Claims 2, 5, 7, 9, 10, and 14 is objected.  Claims 8, 12-13, 15, and 16 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2022 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group IV and the species: 
    PNG
    media_image1.png
    102
    394
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    64
    666
    media_image2.png
    Greyscale

in the reply filed on 12 February 2021 has been previously acknowledged.
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been previously extended to the compounds of Group IV of claims 2, 5, 7, 9,, 10 and 14 which also appear allowable.  The search is now extended to the compound:

    PNG
    media_image3.png
    222
    658
    media_image3.png
    Greyscale

which is not allowable.
Claims 1-5, 7, 9, 10, 14, and 17 have been examined to the extent that they are readable on the elected embodiment of Group IV, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 29 December 2021 have been fully considered and entered into the instant application.  
In regards to the 35 USC 102 rejection, Applicant’s amendment has overcome the rejection.  However, as the amendment has necessitated the following new 35 USC 103 rejection, the objection to claims 2, 5, 7, 9, 10, and 14 is maintained. 
Claim Objections
Claims 2, 5, 7, 9, 10, and 14 are objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form, limited to the elected Group IV, and including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 4, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication 2017/0190735.
US Pre-Grant Publication 2017/0190735 discloses compounds of the formula (I), page 1.  Pharmaceutical compositions are disclosed on page 2.  A specific compound disclosed is the compound of example 2:

    PNG
    media_image4.png
    212
    618
    media_image4.png
    Greyscale

.   The compound of formula (IId) corresponds to example 2 of the prior art, for example wherein R8 is hydrogen; R7 is substituted C1-6alkyl; R6 is hydrogen; X2 is hydrogen; R5 is hydrogen; X1 is OH; R4 is C3 alkyl; R1 is C1 alkyl; and RD is R1A-L1; L1 is a bond; R1A is a conjugated targeting moiety, such as an antibody fragment; which is CH3.  Please see page 36 of the specification wherein a “conjugation moiety” is a group that forms a covalent bond by reacting with a function group of a targeting moiety, which would include CH3.  A “Targeting Moiety” is a structure that binds or associates with a biological moiety or fragment thereof, which could be CH3.  There is no specific definition of antibody fragment provided, therefore a fragment could include CH3.  Please note for claim 3, RB is not required to be present on formula (IId).  The difference being the position in the prior art equivalent to applicant’s R3 is hydrogen, whereas the instant claims have optionally substituted C1-C6 alkyl.  However, It is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (anti-cancer activity).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________						3 May 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600